DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to either show or reasonably suggest the apparatus of claims1-8 and 17-20 or the method of claims 9-16.
Regarding independent apparatus claims 1, 17 and 19 and independent method claim 9, all of these claims require first and second separate structures or sets of features for mating only with respective first and second different sizes of semiconductor wafer cassettes.  All of these independent claims now require the second set of structures or features to include an unmovable chuck having a groove, the groove configured to mate and align a base perimeter of only the second size semiconductor wafer cassette.  The closest prior art of record, Li et al., US 2019/0206709, teaches three pins configured to only mate with a first size cassette and a chuck configured to only mate with a second size semiconductor wafer cassette at its periphery.  However, the chuck of Li is a trough into which the cassette is placed and thus the chuck of Li does not further include a groove configured to mate with the base perimeter of the second cassette.  Therefore, Li does not teach or suggest a chuck as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748